[Cite as O'Brien v. Dept. of Transp., 2019-Ohio-724.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

Sean O'Brien,                                           :

                 Plaintiff-Appellant,                   :
                                                                    No. 18AP-231
v.                                                      :      (Ct. of Cl. No. 2015-00785)

Department of Transportation,                           :     (REGULAR CALENDAR)

                 Defendant-Appellee.                    :



                                            D E C I S I O N

                                   Rendered on February 28, 2019


                 On brief: Bressman Law, and David A. Bressman; Webb
                 Legal Group, William T. Webb, and Jennifer D. Su, for
                 appellant. Argued: William T. Webb.

                 On brief: [Dave Yost], Attorney General, William C. Becker,
                 and Frank S. Carson, for appellee. Argued: William C.
                 Becker.

                             APPEAL from the Court of Claims of Ohio

BRUNNER, J.
        {¶ 1} Plaintiff-appellant, Sean O'Brien, appeals an adverse judgment of the Court
of Claims of Ohio entered on March 6, 2018. The judgment held that defendant-appellee,
Department of Transportation ("ODOT"), was not liable to O'Brien for injuries he incurred
as a passenger in a motor vehicle collision that O'Brien alleges was caused by ODOT's
negligence. For the reasons that follow, we reverse and remand this matter to allow O'Brien
to present expert human factors testimony as to causation; that is, whether the signage
ODOT installed for the intersection caused the driver of the vehicle in which O'Brien was a
passenger to make the mistake that resulted in the collision and O'Brien's ensuing injuries.
No. 18AP-231                                                                          2


I. FACTS AND PROCEDURAL BACKGROUND
       A. Overview
       {¶ 2} This negligence action arose out of a motor vehicle collision that occurred in
Knox County, Ohio, on August 3, 2010, on State Route 95 ("SR 95"), where it intersects with
Mishey Road (a.k.a. County Road 55, or CR 55) to the east and Old Mansfield Road (a.k.a.
County Road 5, or CR 5) to the south ("the intersection"). The issues of liability and
damages were bifurcated, and the case proceeded to a four-day trial before a magistrate on
the issue of liability. O'Brien alleged that ODOT failed to follow the Ohio Manual of
Uniform Traffic Control Devices ("OMUTCD" or "manual") with respect to the signage in
advance of the intersection; it failed to post signs that were mandatory under the OMUTCD,
and the discretionary signs it posted were not properly placed under the OMUTCD. O'Brien
argued, because the signs ODOT had posted in advance of the intersection were
inappropriate and/or in the wrong location, the driver traveling south on SR 95 was not
afforded positive guidance and, thus, was unprepared for the actual layout of the
intersection. O'Brien argued this was negligence on ODOT's part and caused the driver to
make the mistake that resulted in the collision and, consequently, his injuries. O'Brien
offered lay and expert witnesses, including a human factors expert, to show that ODOT was
negligent with respect to the signage posted in advance of the intersection.
       {¶ 3} ODOT argued that this was not a case about signs because the driver of the
car in which O'Brien was a passenger testified he did not remember the signs. Based on
this, ODOT argued that the collision occurred because the driver was driving too fast and
not paying attention. ODOT objected to the testimony of O'Brien's human factors expert
arguing it was immaterial based on the driver's testimony, and impermissible under Evid.R.
702 because it neither related to matters beyond the knowledge or experience possessed by
laypersons nor dispelled a misconception among laypersons.           ODOT presented the
testimony of a person who rendered assistance at the collision site and overheard the
driver's excited utterances, an accident reconstructionist, and the administrator of the
ODOT's Office of Roadway Engineering.
       {¶ 4} The magistrate found that the driver of the vehicle in which O'Brien was a
passenger had failed to use reasonable care to observe the roadway, and that his failure to
do so was the sole proximate cause of O'Brien's injuries. Accordingly, the magistrate
recommended judgment in favor of ODOT.            O'Brien timely filed objections to the
No. 18AP-231                                                                            3


magistrate's decision. The Court of Claims overruled O'Brien's objections, adopted the
magistrate's decision and recommendation, and entered judgment in favor of ODOT.
          B. Facts
          {¶ 5} The morning of August 3, 2010, O'Brien was a passenger in a vehicle operated
by Joseph Alexander ("Alexander"), the father of his girlfriend, Jody Alexander ("Jody").
Alexander's wife, Judith Alexander, and Jody also were passengers in the car. The
Alexanders were driving O'Brien to an airport in Columbus, Ohio, via a scenic route in Knox
County. Alexander was driving south on SR 95, a two-lane rural highway. SR 95 is a
through highway with a sharp curve at the intersection with Mishey and Old Mansfield
Roads. Mishey Road runs east-west and intersects SR 95 from the east. Old Mansfield Road
runs north-south and intersects SR 95 from the south. Stop signs control traffic from
Mishey Road and Old Mansfield Road entering onto SR 95. A southbound driver such as
Alexander must navigate a sharp curve to the right to remain on SR 95. A southbound
motorist who drives straight, instead of following the curve, will travel through the
intersection, crossing the northbound lane of SR 95, onto Old Mansfield Road. The portion
of SR 95 where the accident occurred had a posted speed limit of 55 m.p.h., with a posted
advisory speed limit of 20 m.p.h. for the curve.
          {¶ 6} The roadway had the following signs and pavement markings in place on the
day of the accident for motorists on SR 95 south in advance of the intersection. First, a
yellow diamond-shaped intersection warning sign (W2-2)1 was located on the right side SR
95 south; the sign bore black symbols of a side intersection approaching from the left, and
the words "Mishey Road." Then two yellow diamond-shaped horizontal alignment signs
with a black symbol of a right turn arrow, and an advisory speed (W1-1) of 20 m.p.h. were
on both the left and right sides of SR 95 south. Those two signs were parallel to one another
and preceded a hill that obscured the intersection. Next, a brown, rectangular directional
sign with white letters that stated "Knox Lake" and "Boat Ramps, Marina," with white,
vertical arrows pointing upward to indicate that the lake, boat ramps, and marina were
straight ahead, and was on the right side of SR 95 south. Next, two chevrons (W1-8)
pointing to the right were located on the left side of SR 95. Two large, yellow, rectangular,
horizontal alignment signs with arrows (W1-6) that point to the right were placed adjacent


1   The roadway signs are identified as they appear in OMUTCD, 2005 Revision 1.
No. 18AP-231                                                                             4


to both Mishey Road and Old Mansfield Road, facing motorists on SR 95 south. Additional
chevrons pointing right were located through the curve southwest of the large arrow boards.
A double yellow center line separated the two lanes of traffic on SR 95 and curved sharply
to the right for motorists following SR 95 south, but the center lines ended at the
intersection. The double yellow lines began again on SR 95 immediately west of the
intersection. The white edge line on the right side of SR 95 also curved to the right. South
of the break in the double yellow centerline on SR 95, a double yellow center line was also
visible on Old Mansfield Road. A yellow diamond-shaped "Dead End" sign was located on
the right side of Old Mansfield Road south of the intersection. (ODOT's Ex. I.)
       {¶ 7} The collision occurred at the intersection after Alexander failed to follow the
sharp right curve to remain on SR 95 south, and instead drove straight through the
intersection toward Old Mansfield Road to the south, and collided with a motor vehicle
operated by Pamela Riggleman, who was traveling north on SR 95 to Mishey Road. The
Alexander vehicle flipped one or two times, coming to rest on its roof next to Old Mansfield
Road. O'Brien was ejected from the vehicle and sustained serious injuries. Alexander was
driving approximately 40 m.p.h. when he went through the intersection.
       {¶ 8} O'Brien filed his complaint on September 10, 2015. He alleged the accident
"was a direct and proximate result of the breach of duties, resulting from the negligence,
negligence per so, recklessness, strict liability, violation of statutory duty/duties or other
actions of malfeasance, misfeasance and nonfeasance of [ODOT]." (Mar. 6, 2015 Compl. at
¶ 10.) O'Brien further alleged ODOT had breached its duty to exercise reasonable care,
including controlling traffic flow, safety signage, and other responsibilities related to
making highways safe for the usual and ordinary course of travel. Finally, O'Brien alleged
ODOT had failed to adhere to minimum standards imposed by law to exercise reasonable
care in controlling traffic flow, safety signage, and other responsibilities related to making
highways safe for the usual and ordinary course of travel, "said standards contained in, inter
alia, the Ohio Manual of Traffic Control for Construction and Maintenance Operations, the
Federal Manual of Traffic Control for Construction and Maintenance Operations, and the
Traffic Control Application Standards Manual." (Compl. at ¶ 18.)
       {¶ 9}   On October 17, 2016, the case proceeded to trial before a magistrate as to
liability only. O'Brien's theory of the case was that ODOT was negligent in its placement of
No. 18AP-231                                                                                         5


signs in advance of the intersection, such that it failed to adequately warn Alexander that
SR 95 south curved sharply to the right, as opposed to continuing south through the
intersection, a failure that proximately caused the collision. In support of his claims,
O'Brien presented ten witnesses, including three experts, to establish that (1) Alexander
was prevented from understanding that SR 95 curved to the right due to the topography of
SR 95, including the hill that obscured the intersection, the slope of SR 95, and the fact that
Old Mansfield Road was visible in the distance, (2) ODOT failed to place adequate signage
at the intersection, and (3) ODOT's actions were the proximate cause of the accident, and
therefore his injuries. O'Brien also offered numerous exhibits that were admitted into
evidence.
        {¶ 10} Alexander testified that, at the time of the collision, he was 63 years old and
was living in Antwerp, Ohio2 with his wife. He further testified that he had a long career
with the American Electric Power Company ("AEP"), which required him to drive
extensively around Ohio, on both rural and urban roadways. He estimated that, by August
2010, he had driven approximately 750,000 to 1,000,000 miles on Ohio roadways. He also
testified that, due to his work, he had taken numerous defensive driving courses through
which he learned techniques that he incorporated into his everyday driving. He described
some of the techniques to the magistrate. He further testified that he attended weekly safety
meetings throughout his career, many of which stressed safe driving.
        {¶ 11} Alexander testified that he was not particularly familiar with SR 95, and that
he had not driven through the intersection in a number of years. He testified that he had
not consumed any alcohol that morning nor taken any medication that would have affected
his ability to drive. He was not in a rush to get to Columbus. He testified that he was well
rested and had been driving only about 10 or 15 minutes before the collision occurred. He
was not distracted by conversation, eating, drinking, or using a cell phone or any other
device while he was driving.
        {¶ 12} Alexander estimated that his speed was 40-45 m.p.h. as his vehicle
approached the summit of the hill north of the intersection. Alexander stated that he did
not remember seeing any warning signs in advance of the intersection. He testified that it


2Antwerp, Ohio is located in Paulding County in northwestern Ohio, approximately 145 miles from the site of
the collision.
No. 18AP-231                                                                              6


appeared to him that SR 95 went straight and curved slightly to the right past the summit
of the hill. After cresting the hill and beginning to descend toward the intersection,
however, he saw SR 95 turning to the right. He stated that, by that time, it was too late to
make the turn, so he continued straight into the intersection. He saw the Riggleman vehicle
on SR 95 north in his peripheral vision and accelerated to get out of the way. Riggleman,
however, had begun to travel from SR 95 to Mishey Road and struck the Alexander vehicle
broadside. The Alexander vehicle rolled once or twice before coming to rest on its roof in a
grassy area adjacent to Old Mansfield Road.
       {¶ 13} Judy Alexander testified that the day of the accident was the first time she
had traveled through the intersection. She stated she remembered seeing a curve sign
before the hill, but did not realize that the road they were traveling on (SR 95) would curve,
and that she did not see the curve until the collision.
       {¶ 14} O'Brien presented the testimony of Ruth Auker, Allison Lowery, and James
Singrey, who lived near the collision site. Each testified about the times they had witnessed,
over the past 30 to 40 years, the aftermath of accidents at the intersection, or drivers who
had ended up in a field after missing the curve on SR 95, or the ODOT road signs for the
intersection knocked down.
       {¶ 15} O'Brien's first expert was Henry Lipian, an accident reconstructionist from
Grafton, Ohio, whose company, Introtech Incorporated, has investigated and reconstructed
transportation casualties and crashes, including watercraft, aircraft, and motor vehicle
crashes, since 1989. Lipian performed accident reconstruction during his service in the U.S.
Coast Guard and his employment with the Ohio State Highway Patrol and the Hunting
Valley (Ohio) Police Department. He obtained training in accident reconstruction from
Northwestern University, the University of North Florida, Texas A&M University, and the
Society of Automotive Engineers. He is accredited through the Accreditation Commission
of Traffic Accident Reconstruction, the only international accreditation for this line of work.
Lipian testified he is familiar with the OMUTCD.
       {¶ 16} At O'Brien's request, Lipian's company had performed an accident
reconstruction to determine the point of impact and the speed of the vehicles, and whether
Alexander's speed prevented him from safely negotiating the sharp curve. Lipian and his
team did not interview Alexander in preparing the report. Lipian testified that his team
No. 18AP-231                                                                            7


examined the scene of the accident, photographed the intersection and its approach, drove
the intersection and made a video recording of the drive, and reviewed the crash report and
police photographs of the intersection taken just after the accident. His team also took
measurements using a "total station," which allowed them to accurately map the
intersection, including topography. (Tr. Vol. 1 at 122.) Based on these measurements,
Lipian and his team calculated the speed of the Alexander vehicle as 42 m.p.h., and the
speed of the Riggleman vehicle as 53 m.p.h.
       {¶ 17} Lipian also determined the point of impact of the vehicles, which
demonstrated that Alexander was going straight through the intersection at the time of the
crash, indicating that Alexander missed SR 95's curve to the right. Lipian also noted that he
had not seen any evidence that Alexander had tried to slow down or take evasive action
before the collision. Lipian included these findings in his report dated April 1, 2014, which
was admitted as evidence at trial. Lipian's report contains a section titled "Contributing
Factors," which states in part:
               Human error by Mr. Alexander caused the crash, but his error
               must be balanced against the concepts of positive guidance,
               poor roadway geometry and the Ohio Manual of Uniform
               Traffic Control Devices. The deceptive nature of the
               intersection, coupled with inadequate positive guidance and
               contradictory traffic control combined with Mr. Alexander's
               unfamiliarity with the path of travel contributed to the cause of
               the crash. The lack of positive guidance and false visual cue
               nature of the roadway were the primary factors to the cause of
               this crash. Other than provide an array of conflicting, confusing
               and visual overloaded traffic control devices, the state fell far
               short of providing a safe and effective guidance system for
               drivers unfamiliar with the roadway. This conclusion is
               evidenced by the crash rate for this area of SR 95 as well as the
               numerous skid mark and tire mark evidence during our scene
               inspection.

               ***

               In order for a driver to avoid a situation hazard, they must have
               sufficient time and distance to perceive, react and take
               corrective action. Many factors can contribute to the result of a
               crash, including the lack of proper traffic control warning
               devices, line of sight restrictions posed by horizontal curves and
               hills as in this case.
No. 18AP-231                                                                               8


               It is my opinion to a reasonable degree of certainty in the field
               of crash reconstruction that the absence of positive guidance on
               SR 95 should be considered as a major contributing element to
               the cause of this crash. The State of Ohio failed in its
               responsibility to meet the most basic tenet of traffic control
               devices:

               Support: The purpose of traffic control devices, as well as the
               principles for their use, is to promote highway safety and
               efficiency by providing for the orderly movement of all road
               users on streets and highways throughout the Nation. [Fn. 10.
               OMUTCD page 1A-1]

               These opinions are expressed to a reasonable degree of
               scientific and reconstructive certainty and are based upon data
               that is currently available for review and analysis. * * *
(Emphasis sic.) (O'Brien Ex. 7 at 16-17.)
       {¶ 18} The second expert O'Brien presented was Kimberly Nystrom, P.E., a traffic
engineer from Granite Bay, California and the former chief traffic engineer for the State of
California, to provide her opinions, as a traffic engineering expert, as to ODOT's negligence
and to provide an opinion as to causation. Nystrom testified that the intersection was not
properly signed and violated both mandatory and recommended provisions in OMUTCD.
       {¶ 19} Nystrom testified about the engineering concept of positive guidance, which
she explained is a highway department's way of communicating with drivers. She described
positive guidance as follows:
               Positive guidance is basically the interaction between what a
               traffic engineer places, signing, striping, delineators, that type
               of thing, and the driver. It's the communication.

               So positive guidance is putting up these devices or markings to
               convey a meaning to allow the driver to understand what is
               present or coming up so that they can drive accordingly. The
               positive [aspect] is basically giving them the confidence and the
               assurance that as they're driving, they don't need to stop, slow,
               drive erratically to figure out what's going on. They're assured,
               which is that positiveness of what's -- what they're
               approaching. * * *

               It's the human factors component of the traffic engineering
               world.
(Tr. Vol. 2 at 484.) Nystrom stated that traffic engineers are always using principles of
positive guidance in their decision-making, so it is a part of the training of competent traffic
No. 18AP-231                                                                               9


engineers. She explained that driver expectancy comes from the field of human factors,
and that traffic engineers use this concept when making decisions. She testified that the
OMUTCD is all about the concept of driver expectancy. Nystrom stated that traffic
engineers' main goal is to never surprise a motorist:
               Because at that point, not being a psychologist, you just don't
               know what somebody is going to do. Are they going to stop in
               the middle of the road? Are they going to pull over
               unexpectedly? Are they going to put on their brakes and be
               rear-ended? People do a lot of strange things when they're
               surprised.
(Tr. Vol. 2 at 488.)
       {¶ 20} Nystrom testified further that, although ODOT did not have a duty to
redesign the intersection, various factors associated with the intersection demonstrated
that the intersection was not visible for a sufficient amount of time for motorists to identify
the sharp turn on SR 95 and to safely navigate it. She stated that the intersection was
located just past a vertical curve—a hill in the roadway—that prevented drivers from seeing
the intersection until they crested the hill. Nystrom testified as to the visibility of the
intersection, or intersection sight distance, which she stated is important because a large
majority of accidents occur due to visibility issues. She stated that adequate sight distance
is required at every point of the road, and so she "looked at the sight distance provided for
stopping conditions, as well as for decision conditions." (Tr. Vol. 2 at 494.) She testified
that Ohio's Location and Design Manual helped her to determine whether the intersection
posed a hazard because it discussed intersection sight distance. She explained that the term
intersection sight distance "is the ability of a driver to see the intersection in its entirety.
And what that means is every leg, 60 feet back and the center, to that, that's seeing the
intersection. They need to be able to see that with enough distance to make a decision." (Tr.
Vol. 2 at 500.) Nystrom testified that the sight distance for the intersection was zero.
       {¶ 21} Nystrom also testified as to problems with ODOT's signage and striping for
the intersection, stating that ODOT had violated mandatory provisions set forth in
OMUTCD. On cross-examination, she summarized her opinions as to the one-one large
arrow board and the chevron alignment signs as follows:
               I'm saying that these warning signs have a purpose, but they
               are not used appropriately. And my personal view is they took-
               - these and basically just placed them all over without
No. 18AP-231                                                                          10


               understanding how they're to be used and how they're
               understood by drivers. I spoke yesterday about the chevrons.
               There's a huge gap -- as you can see even in this photograph,
               there's a huge gap that these don't at all serve the purpose and
               the intent of what a chevron if for. And these arrows are not
               aligned -- because they're supposed to be in the direction that
               the vehicle is going so that they see an arrow right in front of
               them. And you can see in this [Exhibit G] they don't. So minus
               the striping, which didn't exist on the day of the accident, it
               appears the road goes straight through unless these arrows are
               here to where you want to turn right. But there's no indication
               to motorists that SR 95 turns to the right.
(Tr. Vol. 3 at 693.)
       {¶ 22} The third expert O'Brien presented was William Vigilante, Ph.D., a
psychologist who has worked as a forensic consultant in the field of human factors for the
past 15 years. O'Brien asked Dr. Vigilante to provide an opinion as to how Alexander would
have cognitively processed the signage for the intersection, how that might have influenced
his thought process and decision making as he approached the intersection, and how it
affected what he remembered about the warning signs and the events before, during, and
after the collision.
       {¶ 23} Dr. Vigilante began by generally describing what human factors entails, as
follows:
               Human factors is the science that studies how people interact
               with their use. All different types of products, machines,
               systems. For example, vehicles, cars, SUVs, trucks. And
               roadway systems, highway systems.

               Human factors is focused on people that use these products
               and systems. So we are interested in how people capture
               information through our senses, for example, visual
               perception, auditory perception. How people make use of that
               information, that is how they process that information, also
               known as cognition. How people store information in their
               memory, both short-term and long-term memory. How people
               make decisions. How things like expectancies and prior
               experiences affect those decisions and how we interpret
               information that we obtain through our senses. And then how
               we're able to respond, different stimulus in situations and
               events.

               Human factors is an applied science. So we work with
               engineers, architects, designers and so forth to help design
No. 18AP-231                                                                           11


               systems, whether they be roadway systems, vehicles, car, et
               cetera. And our goal is to design systems that are safe, easy to
               use and don't exceed the capacity of the people that are asked
               or expected to be using the system.
(Tr. Vol. 3 at 735.)
       {¶ 24} Dr. Vigilante next described how human factors relate to traffic engineering:
               Specifically human factors is related to traffic engineering in
               the design of the roadway and the traffic controls and so forth
               that are providing information to the driver along the roadway.

               So examples are issues related to sight distance, both stopping
               sight distance and decision sight distance. That is how much
               sight distance does a driver need in which to obtain
               information from the roadway and then process and act upon
               that information to successfully navigate either a roadway or a
               hazard in the roadway and that is based upon human factors
               research related to perception/reaction time. Things -- traffic
               controls as laid out in the Ohio MUTCD and the federal
               MUTCD, a lot of the requirements for consistency and
               uniformity are based upon the concepts of positive guidance,
               which is a concept from the human factors psychology
               literature and research. And that is based upon the concept of
               expectancy, which is another human factors psychology-
               related concept.
(Tr. Vol. 3 at 748-49.)
       {¶ 25} Dr. Vigilante testified about the concept of expectancies, which he defined as
"beliefs or understandings how different activities, situations, events or systems work or
are supposed to work." (Tr. Vol. 3 at 757.) He stated:
               Expectancies result from the consistent implementation of the
               way products or systems are designed. And then based upon
               that consistent design, people build expectancy so that they
               don't have to sit and think about how the lights come on when
               they walk into a room. It's an automatic thought. You hit the
               light switch, the lights go on. If there weren't consistency to
               build expectations, we would lose a lot of efficiency because it
               would require us to examine and think about things before we
               do them. All the time. And that's not the way that we function.
(Tr. Vol. 3 at 757-58.) Dr. Vigilante explained that drivers develop expectancies, of which
there are two different types: a priori and ad hoc. A priori expectancies are those that are
built over a long period of time. He used as an example the color red, which is seen as
No. 18AP-231                                                                            12


meaning hot, or stop, or danger. In comparison, ad hoc expectancies are learned in a site-
specific situation.
       {¶ 26} Dr. Vigilante next testified about the concept of expectancy violation, which
he stated was "essentially any presentation of a system or event or an activity that violates
your expectancy. Whether it's apriori [sic] or ad hoc. So it runs counter to what you would
typically or normally expect." (Tr. Vol. 3 at 761.) He then testified about the effect an
expectancy violation has on traffic safety:
               Typically [an expectancy violation] results in a need for a longer
               perception/reaction time. You have to -- it takes longer for you
               to think about what happened and then respond to it. So it
               takes longer to identify the situation, detect it, identify it and
               process the information and make a decision. So you need
               more time. And if you're not presented with that time, you run
               into consequences. So another negative consequence of
               expectancy violation is increase in error. So you're more likely
               to make an error when your expectancy is violated.

               With respect to [a] roadway, you're more likely to be involved
               in a crash, so crash risk is a direct consequence. Increase in
               crash risk is a direct consequence of expectancy violation.

               Also, with expectancy violation, you need more information to
               understand what is happening and what is needed. And what
               you're supposed to do. With the expectancy violations, an
               event, a hazard needs to be more salient. It needs to be a
               stronger stimulus to capture your attention, to get you to notice
               that it's there.

               So things that are expected or are easier to see, easier to find.
               Things that are unexpected are harder to find and harder to see.
               And of course in the driving environment, you want things to
               be relatively easy to see and relatively easy to find. One way you
               do that is through consistent presentation.
(Tr. Vol. 3 at 762-63.)
       {¶ 27} Dr. Vigilante explained the concept of expectancy reinforcement—which he
described as anything that reinforces a pre-existing expectancy—and its dangers in traffic
engineering.
       {¶ 28} ODOT objected to Dr. Vigilante's testimony, asserting that Dr. Vigilante had
nothing to offer the magistrate, as the finder of fact, that was beyond the magistrate's
knowledge and experience, and that the magistrate "[didn't] need a psychologist to come in
No. 18AP-231                                                                                                  13


and tell [her] what the psychology is in terms of how a driver might react to the roadway."
(Tr. Vol. 3 at 769.) ODOT stated further that "the only thing that matters is how did the
driver of the PT Cruiser react[ed] to the roadway. You've heard his testimony. You know
what it is. For [Dr. Vigilante] to say that [Alexander] had that reaction or whatever reaction
he's going to say is pure speculation." (Tr. Vol. 3 at 769-70.)
        {¶ 29} O'Brien's counsel replied that Dr. Vigilante's testimony would help to explain
what was going on in Alexander's head as he was driving prior to the collision, and would
give the magistrate the tools to understand how it is that people, as drivers and as human
beings, interact with ODOT's road signs.3


3 O'Brien's brief identifies the following portion of the trial transcript, as the proffer regarding Dr. Vigilante's
testimony:
                 THE COURT: Mr. Webb?

                 MR. WEBB: Sure. I'm quite confident after spending three days with you
                 that you are perfectly capable of making good decisions. And -- but one of
                 the things that I found when I got involved in this case, and on a personal
                 note, this is the first time I've dealt with any of this, it's been fascinating for
                 me because what Dr. Vigilante is going to testify about now and for the next,
                 you know, hour or so are these concepts of how it is that we get from point
                 A to point B.

                 I think we've all had the experience of, you, driving, driving home and then
                 -- driving someplace and it may be someplace we're familiar with, it may be
                 someplace we're not even familiar with, and then when we're all finished, we
                 don't even remember exactly where it was we've been, but yet somehow
                 we've got here.

                 And that process, I've always been interested in that and I've figured out
                 dealing with, reading the literature, talking with Dr. Vigilante, working with
                 him as to how it is that that happens. And I understand the State wants us
                 to be a very simple case about the fact this was driver error on behalf of Mr.
                 Alexander. It is. Absolutely. Mr. Alexander made a mistake. But the more
                 interesting question is why. What was going on in his head.

                 We know there wasn't anything going on in the car. We know there wasn't,
                 you know, there weren't any impairment issues or anything along those
                 lines. There hasn't been any evidence of that and there isn't going to be. So
                 what about the system and what about -- and this was a gentleman -- this
                 wasn't somebody who was a newbie driver. This was -- this was an almost
                 perfect scenario from the standpoint that he had logged about, you know,
                 somewhere between three-quarters and a million miles, I think was his
                 testimony, on rural roads in Ohio. He had received defensive driving
                 training. He had -- and he was practicing those techniques. And he was
                 paying attention. He was driving straight ahead. He had both hands on the
                 wheel. And yet somehow he missed the turn. And the question is how? How
                 did that happen?
No. 18AP-231                                                                                             14


           {¶ 30} ODOT argued that Dr. Vigilante's proffered testimony was impermissible
under Evid.R. 702 because it "offer[ed] nothing more than what you already know and what
you have by the other evidence in this case to decide." (Tr. Vol. 3 at 775.)4 Additionally,


                   And Dr. Vigilante is here to help give you the tools so that you can
                   understand how it is that we, as drivers, and as human beings interact with
                   these signs. Because what the warning signs are is they are the Department
                   of Transportation's way of communicating with us. And I might
                   communicate with you by sending you an email. I might talk to you. I might
                   put a sticky note on your chair. Something along those lines. But what these
                   warning signs are is ODOT's way of interacting with us. And that's -- yes, it's
                   through visual because some of it is -- some of the input is visual and this is
                   what -- the question that I am getting into right now. I said what kind of
                   information is being processed and how is it processed. And that's not
                   something that I knew.

                   And if this is your first experience in this kind of case, then it's probably not
                   something you know as a fact finder either. And that's why we've brought
                   Dr. Vigilante here because he, as an expert, will be able to tell you that this
                   is the type of information that is being -- that's being absorbed. This is how
                   the mind absorbs it and then discards it afterwards as well. And then -- all
                   of these types of things. And they tie in extremely well with what-- both with
                   what Hank Lipian testified to and about what Ms. Nystrom testified to as
                   well. Because this is a human factors case. This is all about human factors.
                   Traffic engineering is all about it.

                   And so that's why we're here. That's what the issue is. And that's why the
                   question is proper and the answer should be allowed.

(Tr. Vol. 3 at 770-73.)

4   ODOT's response to the proffer is set forth as:
                   THE COURT: Okay. Mr. Becker, are you --

                   MR. BECKER: I'm sorry, Your Honor.

                   THE COURT: Did you want to say something else?

                   MR. BECKER: Yes. Evidence Rule 702, testimony by experts. All of the
                   following must apply, A, the witness's testimony either relates to matters
                   beyond the knowledge or experience possessed by laypersons or dispels a
                   misconception among laypersons.

                   I would be the first to say that if there was an airplane crash, I'm not a pilot,
                   I don't know that you are, but my guess is you'd want to hear from a pilot in
                   terms of how an airplane is flown. If this was a train crash, you'd probably
                   want to hear from a train engineer in terms of how the train is operated. This
                   is a car crash. We all understand how to drive a car. This isn't something
                   that's going to rise to the level -- and of course this rule is written for juries,
                   but as it's applied to you as a layperson -- you're probably beyond a
                   layperson, but again, this witness has to offer you something beyond your
                   knowledge and experience. He doesn't.
No. 18AP-231                                                                                       15


ODOT argued that anything Dr. Vigilante would offer on the topic of positive guidance
would not be of value because positive guidance is an engineering concept, and he is not an
engineer. Finally, ODOT argued that anything Dr. Vigilante would offer on the topic of
expectancy would be cumulative.
         {¶ 31} Thereafter, the magistrate allowed Dr. Vigilante to testify only about two
issues: (1) what he knew about perception/reaction time and (2) whether there was some
misconception that was common to laypersons with regard to the case. This ruling barred
him from testifying about the concept of working memory. Additionally, the magistrate
stated she would give Dr. Vigilante's testimony the weight that, in her opinion, it deserved.
         {¶ 32} ODOT next objected to Dr. Vigilante testifying about the concept of positive
guidance because it was outside the scope of the magistrate's ruling as to the two issues
Dr. Vigilante was allowed to testify. ODOT argued, moreover, that guidance was an
engineering concept, and "[p]sychologists should not be testifying about the guidance on a
roadway." (Tr. Vol. 3 at 792.) She sustained ODOT's objection, and stated:
                  What I'm specifically interested in hearing from this witness is
                  the following: If he had any expertise on perception/reaction
                  time, if he can relate that expertise to the roadway and the
                  signage, that's what I'd like to hear. We've heard all day from
                  Ms. Nystrom who is an engineer. I understand her testimony.
                  I've gotten her testimony.

                  ***

                  So if you can limit his testimony to anything specialized -- any
                  specialized knowledge that this witness has about
                  perception/reaction time in combination with -- if he has any
                  expertise about signage that was there at the time, that's what

                  The other thing that Mr. Webb just said is that he's going to tell you how the
                  mind works. Well, there can't be anything more speculative than that. So
                  what they're going to try to do, I guess they are, is to have this witness put
                  himself in the mind of the driver of the PT Cruiser. That is just pure
                  speculation. There's no other way to account for it.

                  So by the rules of evidence, with regard to expert testimony, at least this
                  question, and probably many more, are not going to fit in what is
                  permissible for this Court to consider. This is -- this expert is offering you
                  nothing more than what you already know and what you have by the other
                  evidence in this case to decide.

(Tr. Vol. 3 at 773-75.)
No. 18AP-231                                                                                16


               I would like to hear. And if he has any expertise about a
               misperception that lay people would have, then I'd like to hear
               that. But we've gotten his background, we've gotten all that
               stuff. I think we need to speed it up and focus on those issues
               and let's go ahead.
(Tr. Vol. 3 at 792-93.)
       {¶ 33} The magistrate allowed ODOT to have a continuing objection as to Dr.
Vigilante's testimony about guidance, and stated that all she wanted to know is what Dr.
Vigilante could "add from a human factors perspective to show what [Alexander] was
looking at from the signage that was in place at the time, * * * what's the misperception that
he can dispel about that? I mean * * * I'm still just very concerned that his testimony is not
necessary." (Tr. Vol. 3 at 802.)
       {¶ 34} Dr. Vigilante discussed the perceptual problem the intersection posed to
drivers because of the visual information presented to the driver. He testified that the
signage ODOT used for the intersection developed and reinforced drivers' expectancies in
advance of the intersection and increased the danger when those expectancies were violated
when they finally saw or reached the intersection. Dr. Vigilante stated:
               The visual features of the roadway add to that as a
               misperception, adds to that misidentification. It results in the
               driver making a misidentification because he misidentifies the
               situation. It's a direct result of the configuration of the roadway
               and the signs that were up there providing him with false and
               misleading guidance.
(Tr. Vol. 3 at 832.)
       {¶ 35} O'Brien's counsel then asked Dr. Vigilante to testify about misperceptions of
the human factors issue of positive guidance, but the magistrate would not allow it, stating
that the limited information she wanted from him was whether there was any
misconception among laypersons that he could dispel.
       {¶ 36} The      magistrate   also   barred   Dr.   Vigilante   from    testifying   about
misconceptions regarding working memory and long-term memory, stating that there was
no testimony that Alexander had forgotten the signs, only that he did not remember what
they were. The following exchange then occurred between the magistrate and counsel:
                THE COURT: But there's no testimony that he saw a sign and
               then forget what it said. So let's not --
No. 18AP-231                                                                           17


               MR. WEBB: And that may not be the testimony. But that's –
               that's what [ODOT's] argument is. [ODOT's] argument is that
               he saw these signs and then ignored them for some reason.
               Now he claims that he forgot the signs. And that's not how
               memory works. And this is something -- this is a misperception
               that laypersons have. So it really will take one minute.

               MR. BECKER: It's not a matter of how long it takes in terms of
               an evidentiary objection. And that mischaracterizes the
               evidence in this case. The driver testified he doesn't remember
               seeing any signs.

               MR. WEBB: Right.

               MR. BECKER: That's been his testimony. He has no
               recollection of seeing any signs. That's all we have.

               MR. WEBB: Exactly. But see, their whole point, and this it tied
               to other misperceptions that we've already talked about, which
               is that this -- these signs entered his field of vision and therefore
               he should remember them. If he had -- if he had been affected
               by them, then he should remember having been affected by
               them. And he doesn't.

               And what Dr. Vigilante is going to tell you from a human factors
               standpoint and from a psychologist's standpoint is the -- he just
               testified it's the only field that studies human memory. What
               he's going to do is explain how it is that Mr. Alexander can be
               driving down the road, see signs and maybe -- I don't know,
               perhaps perceive them; but regardless, see them at least and
               then not remember them right after the accident. And that's
               something that is well beyond the ken of the ordinary
               layperson.

               THE COURT: That's not the testimony in this case. The
               testimony in this case is that he doesn't remember the signs. He
               doesn't say that he saw the signs and then he doesn't remember
               what they said. He doesn't say any of that. He says he thought
               the road went straight.

               MR. WEBB: Right.

               THE COURT: That's his testimony. He went straight and he got
               struck by a car. That's it. I don't think this witness needs to
               testify about that at all.
(Tr. Vol. 3 at 836-38.)
No. 18AP-231                                                                                18


       {¶ 37} Dr. Vigilante proceeded to testify that the signs were misleading and did not
correct the perceptual problems with the intersection. He explained that there is a big
difference between looking at still photographs of the intersection years after the accident
and being a driver unfamiliar with the intersection, encountering the intersection and SR
95's sharp curve to the right in real time.
       {¶ 38} We note that the report Dr. Vigilante prepared for this litigation (Plaintiff's
Exhibit 22) contained 11 findings and was admitted into evidence. The report indicates Dr.
Vigilante used the following materials in its preparation: Ohio Traffic Crash Report;
O'Brien's complaint; deposition transcripts and exhibits of Joseph Alexander, Henry P.
Lipian, and Andrew E. Ramisch; reports of Lipian and Ramisch; digital copies of 13 color
scene photos, 45 black and white scene photos and 207 color site photos taken by Lipian's
team at Introtech; 2 videos of the site taken by Introtech; 3 videos of the site taken by others;
Ohio Traffic Crash Reports for collisions at the subject intersection. The "Analysis" section
of the report covers the following human factor topics:
                     E.1. Positive Guidance.
                     E.2. Expectancy Violation and Misleading Guidance.
                     E.3. ODOT Failed to Provide Adequate Positive Guidance.
                     E.4. Alexander Inability to remember the road signs is
                      expected.
(O'Brien's Ex. 22 at 5-17.)
       {¶ 39} ODOT presented the testimony of Freddie Okulich, a motorist who stopped
to render assistance soon after the collision. Okulich testified that Alexander "was in
hysterics" immediately after the accident and saying, "[l]ook what I've done. I wasn't paying
attention." (Tr. Vol. 4 at 954.) Okulich also testified Alexander "was saying stuff that he
was going too fast for the turn. He forgot about the turn." (Tr. Vol. 4 at 954.)
       {¶ 40} David Holstein, a licensed engineer in the state of Ohio, testified that he had
worked for ODOT for 26 years and was the administrator of ODOT's Office of Road
Engineering. He stated he had been responsible for revising the OMUTCD for the prior 18
years. He has served on the AASHTO traffic committee, a national group of state traffic
engineers. Holstein testified that SR 95 became a state route in the 1930s. The OMUTCD
in effect at the time of the underlying collision was the 2005 version, Revision 1.
       {¶ 41} Holstein testified about each sign that was in place for the intersection on the
day of the collision, stating that all the signage in place in advance of the intersection was
No. 18AP-231                                                                                          19


optional per the OMUTCD in effect at the time of the collision.5 He testified further that
the signs mandated by Sections 2D.27 through 2D.30 of the OMUTCD were not required
to be posted for the intersection.


5   The magistrate summarized Holstein's testimony about the signs as follows:
                  According to Holstein, all of the signage in place in advance of the
                  intersection was optional per the [OMUTCD] in effect at the time. Holstein
                  explained that the Mishey Road sign is an intersection warning sign that
                  provides notice to motorists that there is an impending intersection and
                  vehicles might be entering from the left. (Defendant's Exhibit C; section
                  2C.37 of the manual.) With regard to the two right turn signs (W1-1),
                  Holstein stated that they are known as horizontal alignment signs, and their
                  purpose is to warn that there is a change in the direction of the road that the
                  motorist is traveling on. Although "turn" signs were in place, Holstein
                  testified that SR 95 has a curve, not a turn. In addition, the chevrons and the
                  two large arrow boards are additional horizontal alignment warning signs to
                  notify motorists to follow the curve in the roadway. Holstein stated that the
                  [OMUTCD] is based on national best practices, however, there are times
                  that ODOT makes a variation due to its discretionary engineering judgment.

                  On cross-examination, Holstein testified that the 20 mph advisory speed
                  was determined by driving around the curve multiple times with a ball bank
                  indicator, which calculates the speed in which a motorist should be able to
                  comfortably traverse the curve. Although he did not conduct the test
                  himself, he testified that he believed the advisory speed of 20 mph was
                  reasonable for the curve. Holstein disagreed with Nystrom's opinion that an
                  advance route turn assembly and/or junction assembly was required at the
                  intersection.

                  Section 2D.27 of the OMUTCD states that: "Route Sign assemblies shall be
                  installed on all approaches to numbered routes that intersect with other
                  numbered routes." Section 2D.28 states that: "The Junction assembly shall
                  be installed in advance of every intersection where a numbered route is
                  intersected or joined by another numbered route." Section 2D.29 states that:
                  ["An Advance Route Turn assembly] shall be installed in advance of an
                  intersection where a turn must be made to remain on the indicated route."

                  In Holstein's experience, Section 2D.29 does not pertain to this intersection,
                  because a southbound motorist on SR 95 would simply navigate the curve
                  to stay on the indicated route. A southbound driver does not need to turn
                  onto a different road to remain on SR 95. According to Holstein, use of an
                  advanced route turn sign is required when a motorist must turn onto a
                  different road to remain on the indicated route. Moreover, although two
                  roads intersect with SR 95, Holstein testified that the side roads are not
                  "numbered routes" as stated in the manual, so section 2D.27 would not
                  pertain to this intersection. Specifically, Holstein testified that in this case,
                  any signs as set forth in Sections 2D.27 through 2D.29 were not called for at
                  this intersection. Holstein explained: "Southbound 95 is going through a
                  curve. That's why we had numerous chevrons, numerous – we had multiple
                  large arrows. So the proper application is to give drivers of southbound 95
                  information that their horizontal alignment is about to change." (Transcript,
                  p. 51.)
No. 18AP-231                                                                        20


        {¶ 42} By decision filed September 1, 2017, the magistrate concluded that O'Brien
had failed to prove by a preponderance of the evidence that ODOT had breached any
mandatory duty as set forth in the OMUTCD. The magistrate stated:
                 After a review of the testimony and evidence presented, the
                 magistrate finds that the testimony of Holstein was more
                 credible and persuasive than that of Nystrom. Although there
                 was much testimony regarding the use of the words "turn" and
                 "curve," the photographs and video of the roadway clearly show
                 that to remain on SR 95 southbound, a motorist would follow
                 the curve in the roadway to the right. Although it is a sharp
                 curve, the magistrate finds that no "turn" must be made to
                 remain on the indicated route as stated in Section 2D.29 of the
                 OMUTCD. A motorist must navigate a curve in the existing
                 roadway to remain on the indicated route. Accordingly, the
                 magistrate finds that [ODOT] was not required to place an
                 Advance Route Turn Assembly in advance of this intersection
                 because a motorist did not need to turn onto a different
                 roadway to remain on the indicated route. In addition, the
                 magistrate finds that a route junction assembly was not
                 required, in that Mishey Road and Old Mansfield Road were
                 not "other numbered routes" as contemplated in the
                 [OMUTCD]. Thus, the magistrate finds that [O'Brien] has
                 failed to prove by a preponderance of the evidence that ODOT
                 breached any mandatory duty as set forth in the OMUTCD.
                 (See Section 2D.27-29 of the OMUTCD.)
(Sept. 1, 2017 Mag.'s Decision at 15.)
        {¶ 43} The magistrate stated further:
                 With regard to the signs that were in place at the time of the
                 accident, the greater weight of the evidence shows that all the
                 signs were optional pursuant to the manual. (See Sections
                 2C.37; 2C.06; 2C.09; 2C.10 of the OMUTCD.) Although
                 [O'Brien's] experts criticized the Mishey Road intersection sign
                 because it did not accurately depict the physical appearance of
                 the intersection, the magistrate finds that the manual did not
                 require an exact depiction of the appearance of the
                 intersection. Rather, the purpose of this optional sign was to
                 "indicate the presence of an intersection and the possibility of
                 turning or entering traffic," and that it should illustrate and
                 depict the general configuration of the intersecting roadway,
                 such as Mishey Road. (Section 2C.37 of the OMUTCD.) In
                 addition, all experts agreed that the advisory speed limit of 20
                 mph was reasonable for the curve. The magistrate further finds

(Sept. 1, 2017 Mag.'s Decision at 12-13.)
No. 18AP-231                                                                         21


                that ODOT had discretion to use its engineering judgment to
                place advisory speed signs with a right turn arrow in advance
                of the hill that obscured the curve to warn motorists to reduce
                their speed. The greater weight of the evidence shows that the
                signage in place adequately warned motorists of a curve ahead
                in the roadway. Furthermore, the magistrate finds that [ODOT]
                complied with Table 2C-5 of the manual when it used "turn"
                signs instead of "curve" signs to warm of the curve based upon
                the results of the ball bank test, in that engineering judgment
                was used to determine a safe speed for the curve. Finally, with
                regard to Nystrom's criticisms of the existing signage, the
                modified advisory warning signs that she suggested are also in
                the optional category of signs. Although Nystrom would have
                used different signage herself, her preference of other optional
                signs does not prove that [ODOT's] use of optional signage was
                negligent. [O'Brien] has failed to prove that the existing signage
                did not adequately warn motorists of a change of alignment in
                the roadway.

                Assuming, arguendo, that ODOT was negligent in its use of
                signage or in its failure to place an advanced route turn
                assembly, [O'Brien] has failed to prove that any breach by
                ODOT was the proximate cause of his injuries. * * *
Id. at 16-17.
        {¶ 44} The magistrate reviewed Alexander's testimony that he did not remember
seeing any signs:
                Alexander testified that he did not remember seeing any signs,
                including the four arrow signs, three chevrons, and two
                advisory speed signs that were posted. Alexander did not testify
                that any signs misled him into thinking to continue south. At
                most, he testified that he thought SR 95 continued to the south
                because he could see Old Mansfield Road in the distance.
                Furthermore, although Old Mansfield Road is visible in the
                distance, a "Dead End" sign is also visible in the accident
                photos, and the white edge line on SR 95 southbound clearly
                curves to the right.
Id. at 17.
        {¶ 45} The magistrate next discussed the speed at which Alexander was driving,
stating that "the evidence shows that Alexander was traveling both greater than 20 mph
advisory speed and too fast for the conditions of the roadway." Id. at 17. The magistrate
noted that O'Brien's expert witness, Lipian, had "conceded that if Alexander had reduced
No. 18AP-231                                                                                       22


his speed to the advisory speed, he would have been able to observe that the route he was
traveling on curved to the right." Id. The magistrate concluded:
                The common law of Ohio imposes a duty of reasonable care
                upon motorists, which includes the responsibility to observe
                the environment in which one is driving. Hubner v. Sigall, 47
                Ohio App.3d 15, 17 (10th Dist. 1988). The magistrate finds that
                Alexander did not use reasonable care to observe the roadway,
                and that his failure to use reasonable care was the sole
                proximate cause of [O'Brien's] injuries. Accordingly, judgment
                is recommended in favor of [ODOT].
Id. at 17-18.
        {¶ 46} We observe that, although the magistrate's decision contains a summary of
Dr. Vigilante's testimony,6 her earlier representation that she would give Dr. Vigilante's




6 The magistrate's decision contains the following summary of Dr. Vigilante's testimony on the topics the

magistrate allowed:

                Vigilante testified that human factors is the science that studies how people
                interact with the use of vehicles and roadway systems; how people capture,
                store, and interpret information, and make decisions. He testified that
                issues related to sight distance, perception reaction time, and expectancy are
                used to develop traffic control devices. Vigilante testified that human factors
                concepts are found throughout the OMUTCD, in examples of consistency or
                signage and traffic control devices.

                Vigilante testified that there were multiple visual cues for Alexander to
                continue straight instead of curving to the right through the intersection.
                One example was the physical configuration of the intersection, where Old
                Mansfield Road continued straight south of the intersection. Another
                example was the Mishey Road sign, which Vigilante stated gave Alexander
                an expectancy that there was a "T" intersection. He added that the two right
                turn arrow signs placed after the Mishey Road sign gave a driver the
                impression that the road would turn to the right after the "T" intersection.
                He also testified that photos from the accident scene show that the advisory
                turn signs could signal to a driver that the curve was for Old Mansfield Road,
                and that since the double yellow line breaks but is also visible on Old
                Mansfield Road, a driver could assume that he was required to go straight
                ahead instead of turning right. He opined that had the appropriate signage
                been in place, Alexander would have had the right positive guidance to make
                the turn.

                On cross-examination, Vigilante acknowledged that Alexander did not
                testify that he was confused by the signs on the roadway, but Vigilante
                believes that the signs were "misleading" to a driver. According to Vigilante,
                the "T" intersection sign tells a driver that there is a "T" intersection and
                then a turn, not that those two conditions would happen simultaneously. He
                also testified that the five chevrons and two large arrow boards pointing to
No. 18AP-231                                                                                23


testimony the weight that, in her opinion, it deserved, was hampered by her earlier
decisions limiting the admissibility of much of his testimony. In short, the evidence the
magistrate needed to properly consider the application of the law to the evidence before her
was inadequate for the claims of this action.
        {¶ 47} On September 14, 2017, O'Brien filed the following objections to the
magistrate's decision:
                 1. The Magistrate erred in holding that [ODOT] was not
                 negligent per se for its failure to place signs in the manner
                 mandated by the [OMUTCD];

                  2. The Magistrate erred in holding that ODOT was not
                 negligent for the manner in which it signed and striped the
                 intersection, although the testimony of negligence was
                 undisputed;

                 3. The Magistrate erred in disallowing and ignoring evidence
                 regarding the science of human factors as it pertains to the
                 related issues of negligence regarding the signage of the
                 intersection in question and causation;

                 4. The Magistrate erred in refusing to allow evidence regarding
                 ODOT's installation of Advance Route Turn Assemblies post-
                 accident, and the unrebutted evidence is that the use of these
                 signs reduced the number of crashes at the intersection,
                 proving causation;

                 5. The Magistrate erred in disallowing evidence that the
                 intersection has a reputation of being unsafe;

                 6. The Magistrate's Decision is against the manifest weight of
                 the evidence and is not supported by the evidence;

                 7. The Magistrate erred in her findings of fact, omitting many
                 salient facts, and stating others inaccurately;

                 8. The Magistrate erred in her conclusions of law; and

                 9. The Magistrate erred in not conducting a site visit[.]

(O'Brien's Objs. at 1-2.)


                 the right were confusing, and that Alexander was not responsible for the
                 accident due to the confusing signage.

(Mag.'s Decision at 10-11.)
No. 18AP-231                                                                               24


       {¶ 48} ODOT, after receiving an extension, filed a response to the objections on
October 10, 2017.
       {¶ 49} By judgment entry issued March 6, 2018, the Court of Claims found that the
magistrate had properly determined the factual issues and had appropriately applied the
law.   The Court of Claims adopted the magistrate's decision and recommendations,
including the findings of fact and conclusions of law contained therein, as its own. The
Court of Claims overruled O'Brien's objections and rendered judgment in favor of ODOT.
       {¶ 50} O'Brien now appeals the judgment of the Court of Claim.
II. ASSIGNMENTS OF ERROR
       {¶ 51} O'Brien presents four assignments of error for our review:
                  1. The trial court erred when it entered judgment for the
                     Defendant Department of Transportation ("ODOT").

                  2. The trial court erred in holding that ODOT did not
                     violate any mandatory provisions set forth in the
                     OMUTCD.

                  3. The trial court erred in holding that ODOT is immune
                     for its negligence in posting several discretionary signs
                     that attempted to warn of an impending intersection.

                  4. The trial court erred in ignoring largely unrebutted
                     evidence that ODOT's negligence and negligence per se
                     caused the collision.
III. LAW AND DISCUSSION
       A. Standard of Review

       {¶ 52} A trial court's ruling concerning the admission of expert testimony is within

the broad discretion of the trial court and will not be disturbed absent of abuse of discretion.

Scott v. Yates, 71 Ohio St.3d 219, 221 (1994). An appellate court's standard of review for

reviewing a trial court's ruling to admit or exclude evidence is a review based on whether

the trial court committed an abuse of discretion that amounted to prejudicial error. Gordon

v. Ohio State Univ., 10th Dist. No. 10AP-1058, 2011-Ohio-5057, ¶ 82, citing State v. Yohey,

3d Dist. No. 9-95-46 (Mar. 18, 1996), citing State v. Graham, 58 Ohio St.2d 350 (1979),

and State v. Lundy, 41 Ohio App.3d 163 (1st Dist.1987). An abuse of discretion "connotes
No. 18AP-231                                                                            25


more than an error of law or judgment; it implies that the court's attitude is unreasonable,

arbitrary or unconscionable." Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).

       B. Assignments of Error
       1. O'Brien's Fourth Assignment of Error: Exclusion of Human Factors
          expert's testimony
       {¶ 53} We first consider O'Brien's fourth assignment of error, as we believe it to be
dispositive in this matter. Ohio law is clear that ODOT is only liable for accidents that are
proximately caused by its failure to conform to the requirements of the OMUTCD. Pierce
v. Ohio Dept. of Transp., 23 Ohio App.3d 124 (10th Dist.1985). See also Lumbermens Mut.
Cas. Co. v. Ohio Dept. of Transp., 49 Ohio App.3d 129 (10th Dist.1988).
       {¶ 54} O'Brien contends that the Court of Claims erred in refusing to admit and
consider the human factors evidence and in ignoring the evidence that Alexander was
exercising reasonable care as he drove. O'Brien asserts that Ohio courts have permitted
human factors experts to testify as to how humans interact with and use machines and
systems, including cars and roadways. O'Brien further asserts that, at trial, he introduced
"unrebutted human factors testimony as to how ODOT's negligence caused the accident,
including such principles as perception/reaction time, and offered other such evidence that
was not admitted." (O'Brien's Brief at 2.)
       {¶ 55} ODOT counters that this matter "centers on a person driving down a roadway
and not proceeding and responding to the signs posted. It does not relate to knowledge or
experience beyond a lay person. And despite the magistrate's repeated query to [O'Brien's]
counsel as to how a human factors expert could dispel a misconception common among lay
persons, none was offered." (ODOT's Brief at 28.) ODOT argues that Alexander testified
that he did not remember any warning signs in advance of the intersection, not that he had
been misled or confused by any signs. ODOT argues, therefore, that the magistrate did not
err in sustaining its objection to O'Brien's human factors expert testifying about working
memory in relation to what Alexander could recall about what warning signs he would have
seen before the collision.
       {¶ 56} Based on our thorough review of the record, we are not persuaded that this
matter is as simple or straightforward as ODOT contends.
No. 18AP-231                                                                             26


       {¶ 57} The testimony of expert witnesses is governed by Article VII of the Rules of
Evidence. Evid.R. 702 sets forth the following test for determining whether an expert may
be allowed to testify:
               A witness may testify as an expert if all of the following apply:

               (A) The witness' testimony either relates to matters beyond the
               knowledge or experience possessed by lay persons or dispels a
               misconception common among lay persons;

               (B) The witness is qualified as an expert by specialized
               knowledge, skill, experience, training, or education regarding
               the subject matter of the testimony;

               (C) The witness' testimony is based on reliable scientific,
               technical, or other specialized information. To the extent that
               the testimony reports the result of a procedure, test, or
               experiment, the testimony is reliable only if all of the following
               apply:

               (1) The theory upon which the procedure, test, or experiment
               is based is objectively verifiable or is validly derived from
               widely accepted knowledge, facts, or principles;

               (2) The design of the procedure, test, or experiment reliably
               implements the theory;

               (3) The particular procedure, test, or experiment was
               conducted in a way that will yield an accurate result.
A trial court need not consider testimony within the general knowledge of a lay person.
Phillips v. Miller, 10th Dist. No. 88AP-147 (Dec. 22, 1988).
       {¶ 58} Evid.R. 703 through 705 provide for limitations on an expert's testimony.
"The facts or data in the particular case upon which an expert bases an opinion or inference
may be those perceived by the expert or admitted in evidence at the hearing." Evid.R. 703.
"Testimony in the form of an opinion or inference otherwise admissible is not objectionable
solely because it embraces an ultimate issue to be decided by the trier of fact." Evid.R. 704.
"The expert may testify in terms of opinion or inference and give the expert's reasons
therefor after disclosure of the underlying facts or data. The disclosure may be in response
to a hypothetical question or otherwise." Evid.R. 705. ODOT's arguments to the effect that
a car crash does not require an expert opinion because the act of driving was within the
ambit of the magistrate's experience as a factfinder, was not based in law, and the
No. 18AP-231                                                                            27


magistrate abused her discretion in heeding it and limiting expert testimony from Dr.
Vigilante in creating the body of evidence on which she would base her decision. We point
to ODOT's argument before the magistrate:
               This is a car crash. We all understand how to drive a car. This
               isn't something that's going to rise to the level -- and of course
               this rule is written for juries, but as it's applied to you as a
               layperson -- you're probably beyond a layperson, but again, this
               witness has to offer you something beyond your knowledge and
               experience. He doesn't.

               The other thing that Mr. Webb just said is that he's going to tell
               you how the mind works. Well, there can't be anything more
               speculative than that. So what they're going to try to do, I guess
               they are, is to have this witness put himself in the mind of the
               driver of the PT Cruiser. That is just pure speculation. There's
               no other way to account for it.

(Tr. Vol. 3 at 773.)
       {¶ 59} The State of Ohio's duty exists to maintain Ohio's highways in a reasonably
safe condition. R.C. 5501.11; Knickel v. Ohio Dept. of Transp., 49 Ohio App.2d 335, 339
(10th Dist.1976); White v. Ohio Dept. of Transp., 56 Ohio St.3d 39, 42 (1990). As part of
what is considered to be "reasonably safe," human and psychological factors cannot be
ignored or argued away with rules of informality because an experience may be common to
many people. Not all people walk the same way (or even can walk for that matter) and not
all people experience driving in the same way. The approach advocated by ODOT of
working practically straight from the magistrate's own driving experience and apparently
adopted by the magistrate in her manner of evidentiary rulings is unreasonable, arbitrary,
and unconscionable. Blakemore. It constitutes an abuse of discretion. Id.
       {¶ 60} ODOT is statutorily mandated to adopt a manual and specifications for a
uniform system of traffic control devices, and that uniform system "shall correlate with, and
so far as possible conform to, the system approved by the federal highway administration."
R.C. 4511.09. "The [OMUTCD] has been adopted as the state's official specifications for
highway signs and markings pursuant to the mandate of R.C. 4511.09. R.C. 4511.10 requires
ODOT to comply with the MUTCD in erecting and maintaining highway signs and
markings." White at 42, citing Slavick v. Ohio Dept. of Transp., 44 Ohio App.3d 19, 22-24
(10th Dist.1988); Pierce at 127-28; cf. Royce v. Smith, 68 Ohio St.2d 106 (1981). We
No. 18AP-231                                                                             28


acknowledge that this Court has previously determined that not all portions of the manual
are mandatory and, therefore, some areas are within the discretion and engineering
judgment of ODOT.       Perkins v. Ohio Dept. of Transp., 65 Ohio App.3d 487 (10th
Dist.1989). But without a fuller complement of the evidence, O'Brien sought to have
admitted to prove both negligence and causation by the State of Ohio as to the placement
of roadway signs, considerations of whether certain signs or markings were required or
optional is not dispositive of whether the signs were placed correctly and (with expert
testimony from Dr. Vigilante) they would have been perceived by an oncoming driver.
       {¶ 61} ODOT asserts that O'Brien never proffered the testimony that would have
been elicited from Dr. Vigilante regarding the relevant human factors to show significant
and substantial error and that "without such a proffer, the Court of Appeals is in no position
to determine whether this was a significant and substantial error. 'Failure to make a proffer
constitutes a waiver of the right to object to the evidentiary issue on appeal.' Maghie &
Savage, Inc., v. P.J. [D]ick, Inc., 10th Dist. No. 08AP-487, 2009-Ohio-2164 ¶50, citing
State v. Grubb, 28 Ohio St.3d 199, 203 503 N.E.2d 142 (1986)." (ODOT's Brief at 28.)
       {¶ 62} Based on our review of the record, we find that O'Brien adequately proffered
the testimony that would have been elicited from Dr. Vigilante regarding human factors,
had Dr. Vigilante been permitted by the magistrate to testify on that issue. O'Brien
specifically proffered that Dr. Vigilante was going to testify, from a human factors
standpoint and from a psychologist's standpoint, how Alexander could have driven down
SR 95, seen or perceived the signs, and then not remembered them right after the accident,
a concept well beyond the knowledge of layperson.
       {¶ 63} In Deffinbaugh v. Ohio Turnpike Comm., 67 Ohio App.3d 692, 699-700 (8th
Dist.1990), the Eighth District Court of Appeals considered the admissibility of expert
human factors testimony:
               Joe Kent, O.T.C.'s expert with respect to accident
               reconstruction, prepared two computer generated simulations,
               the printouts of which were admitted into evidence.

               ***

               It appears that the courts of the state of Ohio have not
               considered the admissibility of computer simulation for
               purposes of accident reconstruction. When confronted with a
               newly applied scientific principle, the Supreme Court of Ohio
No. 18AP-231                                                                         29


               has endorsed a flexible standard in accord with our Rules of
               Evidence. State v. Williams (1983), 4 Ohio St.3d 53, 4 OBR
               144, 446 N.E.2d 444. In Williams, the Supreme Court of Ohio
               stated:

               "We believe the Rules of Evidence establish adequate
               preconditions for admissibility of expert testimony, and we
               leave to the discretion of the state's judiciary, on a case by case
               basis, to decide whether the questioned testimony is relevant
               and will assist the trier of fact to understand the evidence or to
               determine a fact in issue." Id. at 53, 4 OBR at 144, 446 N.E.2d
               at 444.

               Evid.R. 402 provides:

               "All relevant evidence is admissible, except as otherwise
               provided by the Constitution of the United States, by the
               Constitution of the State of Ohio, by statute enacted by the
               General Assembly not in conflict with a rule of the Supreme
               Court of Ohio, by these rules, or by other rules prescribed by
               the Supreme Court of Ohio. Evidence which is not relevant is
               not admissible."

                The admissibility of scientific testimony is referred to
               specifically in Evid.R. 702, which provides:

               "If scientific, technical, or other specialized knowledge will
               assist the trier of fact to understand the evidence or to
               determine a fact in issue, a witness qualified as an expert by
               knowledge, skill, experience, training, or education may testify
               thereto in the form of an opinion or otherwise."

               We find that the trial court properly admitted Kent's computer
               simulations. Kent's first computer simulation, Exhibit D,
               represents his opinion of how the accident occurred. It
               demonstrates that the tractor trailer, given its weight and size,
               traveling at thirty-five m.p.h., requires two hundred feet to
               reach full jackknife. Mr. Kent's second computer simulation
               established that if the accident occurred as plaintiff's expert
               claimed, then the trailer would have come to rest left of the
               through lanes and therefore not have struck the guardrail and
               bridge pier.
Id.
      {¶ 64} The magistrate excluded Dr. Vigilante's testimony about the science of
human factors that addresses the related issues of negligence regarding the signage of the
intersection and causation of the accident. While we acknowledge that Alexander obviously
No. 18AP-231                                                                             30


made a mistake in navigating the intersection as he did, we are persuaded that the facts
here show that a question remains as to whether his mistake was caused by the information
a driver such as Alexander would have absorbed from the intersection signage and whether
it properly or adequately informed him what to expect on the roadway ahead.
       {¶ 65} Based on Dr. Vigilante's report (Trial Exhibit 22, including E.4. therein),
Alexander's excited utterances could be easily taken to be remarks of self-castigation by a
seasoned driver made on experiencing an accident the magnitude that he and his
passengers suffered. These utterances also would be consistent with his not specifically
remembering any signage. Because Dr. Vigilante's expert testimony was unnecessarily
limited, we find the Court of Claims erred in excluding it, thus denying O'Brien the
opportunity for a complete and fair decision on his claims against ODOT.              Having
thoroughly reviewed the record, we are persuaded that Dr. Vigilante's testimony about
human factors, including but not limited to working memory, long-term memory, positive
guidance and perception/reaction time, was relevant to the issue of causation in this
matter. Consequently, we find that the magistrate's ruling to exclude Dr. Vigilante's
testimony was an abuse of discretion that amounted to prejudicial error.
       {¶ 66} Therefore, O'Brien's fourth assignment of error is sustained.
       C. O'Brien's First, Second, and Third Assignments of Error
       {¶ 67} Because we have determined to reverse and remand this matter based on
O'Brien's fourth assignment of error, the remaining assignments of error are moot and are
considered no further.
IV. CONCLUSION
       {¶ 68} Accordingly, based on the foregoing reasons, we sustain O'Brien's fourth
assignment of error and decline to consider his first, second, and third assignments of error,
finding them to be moot. This matter is hereby remanded to the Court of Claims of Ohio
for a new trial consistent with this decision.
                                                  Judgment reversed and cause remanded.


                           DORRIAN and HORTON, JJ., concur.